Citation Nr: 0525516	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-05 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
asthma.  

2.  Entitlement to service connection for asthma secondary to 
service-connected depressive disorder.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease secondary to exposure to ionizing and non-
ionizing radiation.

5.  Entitlement to service connection for a lung condition 
due to tobacco use or nicotine dependence during service.

6.  Entitlement to service connection for residuals of a neck 
injury.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Entitlement to service connection for residuals of 
chemical exposure.  

9.  Entitlement to an effective date prior to February 5, 
1999 for service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from December 1959 to 
December 1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  In October 2001, the RO granted service connection for 
a depressive disorder, and assigned a 50 percent rating with 
an effective date of February 5, 1999 for service connection 
(and the 50 percent rating).  The veteran appealed the issue 
of entitlement to an effective date prior to February 5, 1999 
for service connection for a depressive disorder.  In January 
2003, the RO denied the veteran's claims of entitlement to 
service connection for "asthma on a direct basis," and 
"asthma as secondary to service-connected disability of 
depressive disorder," back injury, chronic obstructive 
pulmonary disease secondary to exposure to ionizing 
radiation, "a lung condition (claimed as due to smoking)," 
a neck injury, residuals of a head injury, and residuals of 
chemical exposure.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  
In this regard, the Board notes that with regard to the claim 
for asthma, in May 2000 the RO denied a claim for service 
connection for asthma on a direct basis.  See 38 C.F.R. 
§ 3.303 (2004).  There was no appeal, and this decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  To the 
extent that a claim for asthma has been presented a secondary 
to a service connected disorder, see 38 C.F.R. § 3.310 
(2004), this is a new claim.  With regard to the claim for a 
lung disorder, it is construed to have been based on the 
argument that he has the claimed condition due to smoking 
during service, or that asthma was caused or aggravated as a 
result of nicotine dependence that was incurred as a result 
of his inservice tobacco use.  With regard to the claim for 
chronic obstructive pulmonary disease (COPD), although this 
claim was characterized as secondary to exposure to ionizing 
radiation from nuclear warheads, a review of the veteran's 
statements shows that he also asserts that he has COPD due to 
exposure to radar (i.e., non-ionizing radiation).  See e.g., 
veteran's VA Form 9, received in May 2000.  

The Board notes that in a separate decision, it has remanded 
a claim that was adjudicated by the Regional Office and 
Insurance Center in Philadelphia, Pennsylvania, for the 
scheduling of a Travel Board hearing.  Specifically, the 
Board has remanded the veteran's claim of eligibility for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a) (West 2002). 

Accordingly, this case is REMANDED to the RO for the 
following action:

REMAND

By a VA Form 9 submitted in August 2004, the veteran stated 
that he desired a hearing before a Veterans Law Judge of the 
Board at the RO.  See also, veteran's letter, received in 
August 2005; VA Form 646, dated in February 2005.  However, 
he has yet to be afforded a Travel Board hearing, and his 
prior request was not withdrawn in writing.  The Board 
parenthetically notes that, with regard to the claim for an 
earlier effective date, the veteran was afforded a hearing 
before a DRO in February 2003.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

The RO should schedule the veteran for a 
Travel Board hearing, notifying the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  The claims files thereafter 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


